[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                 OPINION
{¶ 1} This court sua sponte vacates its opinion and judgment entry for this case filed on December 9, 2002.
 {¶ 2} It is further ordered sua sponte that the attached majority opinion and judgment entry be entered for those vacated.
 {¶ 3} The Clerk of Courts is instructed to strike the opinion and judgment entry of December 9, 2002, and substitute the attached opinion and judgment entry.